Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al (CN 204536205 U) (Teng) in view of Wang (PGPub 20120086021) (Wang).
Regarding Claims 1 & 2, Teng discloses an surface enhanced electrochemical cell Raman spectrum chip, comprising: 
a substrate (6) defining a measurement area, 
a wiring area (see modified figure 2), and 
an electrode area (see modified figure 2), 
wherein the substrate comprises 
a counter electrode (9), 
a working electrode (8), and 
a reference electrode (7) that are located on the electrode area; 
a reaction layer located on the barrier layer, wherein a surface of the reaction layer has a nano pattern (nanometer structure on the working area as disclosed in the Preferred Embodiment section); 
Fig. 2, the white area between the working electrode and the counter electrode), and 
the nano pattern of the reaction layer is exposed from the accommodating area (see fig. 2). Since the working area is surrounded by the accommodating area as shown this limitation is met; 
a reference electrode layer located on the measurement area and on a side of the counter electrode layer (see fig. 2); 
an insulating frame (Fig. 2, 5, Sample Cell as disclosed in the Preferred Embodiment section), located on the measurement area, wherein the insulating frame surrounds the wetting layer, the barrier layer, the reaction layer, the counter electrode layer, and the reference electrode layer; and 
a plurality of wirings located on the wiring area, wherein the working electrode is electrically connected to the reaction layer, the counter electrode is electrically connected to the counter electrode layer, and the reference electrode is electrically connected to the reference electrode layer via the wirings. While not explicitly disclose the three lines in the wiring area represent the wiring and they are attached to the electrodes to provide electricity (otherwise the electrodes would not work);
Teng fails to disclose that the nano-structure comprises: a wetting layer located on the measurement area; a barrier layer located on the wetting layer; and the reaction layer has a naturally micro-etched nano pattern; and wherein the reaction layer comprises at least one of gold and silver;
Fig. 6) for sensing substance, comprising: 
a wetting layer (105) located on the measurement area; 
a barrier layer (110) located on the wetting layer; and 
the reaction layer (120-N) has a naturally micro-etched nano pattern (Paragraphs 67 & 68); and
wherein the reaction layer comprises at least one of gold and silver (Paragraph 68);

Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Teng with a wetting layer located on the measurement area; a barrier layer located on the wetting layer; and the reaction layer has a naturally micro-etched nano pattern; and wherein the reaction layer comprises at least one of gold and silver because the process for constructing this structure is well-controlled resulting in predictable results that result in better SERS measurements. 



    PNG
    media_image1.png
    361
    606
    media_image1.png
    Greyscale

Modified Fig. 2

	Regarding Claim 3, Teng as modified by Wang discloses the aforementioned. Further, Wang discloses wherein a thickness of the reaction layer ranges from 1 nm to 100 µm (Paragraph 79);
	Wang would be combined with Teng for the same reasons as claims 1 & 2. 
	Regarding Claim 4, Teng as modified by Wang discloses the aforementioned. Further, Wang discloses wherein the naturally micro-etched nano pattern comprises a plurality of nano-scaled bumps (120-N) and a plurality of nano-scaled recesses (Fig. 6, the spaces between the rods), wherein the bumps and the recesses are randomly distributed.
Wang would be combined with Teng for the same reasons as claims 1 & 2.


Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teng in view of Wang and further in view of Wu et al (Electrochemical surface-enhanced Raman spectroscopy of nanostructures, 8 Chem. Soc. Rev., 2008, 37, 1025–10) (Wu).
	Regarding Claim 5, Teng as modified by Wang discloses the aforementioned but fails to explicitly disclose an electrochemical device configured to apply a predetermined reaction potential to the detection substrate; and a Raman spectrum analyzer comprising: a laser source configured to provide a laser that is projected on the surface of the reaction layer of the detection substrate; a light sensor configured to receive light scattered after the laser is projected on the detection substrate to generate a light signal; and an analyzer configured to receive and analyze the light signal according to a predetermined reaction time to output spectrum information;
	However, Wu teaches an EC-SERS, comprising: 
	an electrochemical device (Fig. 4, Potentiostat) configured to apply a predetermined reaction potential to the detection substrate; and 
a Raman spectrum analyzer comprising: 
a laser source (Fig. 4, Laser) configured to provide a laser that is projected on the surface of the reaction layer of the detection substrate;
 a light sensor (Fig. 4, Monochromator & Detector) configured to receive light scattered after the laser is projected on the detection substrate to generate a light signal; and 
Fig. 4, Computer) configured to receive and analyze the light signal according to a predetermined reaction time to output spectrum information;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Teng as Modified by Wang with an electrochemical device configured to apply a predetermined reaction potential to the detection substrate; and a Raman spectrum analyzer comprising: a laser source configured to provide a laser that is projected on the surface of the reaction layer of the detection substrate; a light sensor configured to receive light scattered after the laser is projected on the detection substrate to generate a light signal; and an analyzer configured to receive and analyze the light signal according to a predetermined reaction time to output spectrum information because such a setup is necessary for performing EC-SERS and measuring the Raman emissions from the analyte thus it would be common sense to employ it. 
	Regarding Claim 6, Teng as modified by Wang discloses the aforementioned. Further, the limitation, “wherein the reaction layer comprises at least one of gold and silver,” has previously be shown in Wang in the rejection of Claim 2. 
Regarding Claim 7, Teng as modified by Wang discloses the aforementioned. Further, Wang discloses wherein a thickness of the reaction layer ranges from 1 nm to 100 µm (Paragraph 79);
	Wang would be combined with Teng for the same reasons as claims 1 & 2. 
	Regarding Claim 8, Teng as modified by Wang discloses the aforementioned. Further, Wang discloses wherein the naturally micro-etched nano pattern comprises a plurality of nano-scaled bumps (120-N) and a plurality of nano-scaled recesses (Fig. 6, the spaces between the rods), wherein the bumps and the recesses are randomly distributed.
	Wang would be combined with Teng for the same reasons as claims 1 & 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (Electrochemical surface-enhanced Raman spectroscopy of nanostructures, 8 Chem. Soc. Rev., 2008, 37, 1025–10) (Wu).
Regarding Claim 9, Wu discloses a method for performing EC-SERS, comprising: 
disposing a to-be-detected object on a detection substrate (SERS-active working electrode, Section 3.2). This is an inherent step since this is how the machine functions;
 wherein the detection substrate comprises a working electrode (Fig. 4, WE, Section 3.2), a counter electrode (Fig. 4, CE, Section 3.2) and a reference electrode (Fig. 4, RE, Section 3.2), a reaction layer (Section 3.4, the SERS-active working electrode is also the reaction layer), a counter electrode layer (the layer where the counter electrode is), a reference electrode layer (the layer where the reference See fig. 4), wherein the wirings electrically connect the working electrode to the reaction layer, electrically connect the counter electrode to the counter electrode layer, and electrically connect the reference electrode to the reference electrode layer, respectively (See fig. 4), a surface of the reaction layer has a naturally micro-etched nano pattern (Section 3.4, AAO Template method, Pg. 1032), and the to-be-detected object is electrically connected to the working electrode, the counter electrode, and the reference electrode by contacting the reaction layer, the counter electrode layer, and the reference electrode layer (EC-SERS functions this way); 
electrically connecting an electrochemical device to the detection substrate. Since the Substrate is on the working electrode this limitation is met (Section 3, Experimental techniques of EC-SERS), and 
applying a predetermined reaction potential to the detection substrate (Section 3, Experimental techniques of EC-SERS); and 
detecting the to-be-detected object through a Raman spectrum analyzer, wherein the Raman spectrum analyzer comprises a laser source (Fig. 4, Laser), a light sensor (Fig. 4, Monochromator and Detector), and an analyzer (Fig. 4, Computer), wherein the laser source projects a laser on the to-be-detected object, the light sensor receives light scattered after the laser is projected on the to-be-detected object to generate a light signal, and the analyzer receives and analyzes the light signal according to a predetermined reaction time to output spectrum information about the to-be-detected object (Sections 3 & 3.1).
Claim 10, Wu discloses the aforementioned. Further, Wu discloses a step of obtaining the predetermined reaction potential and the predetermined reaction time, the step comprising: performing, through voltammetry, an electrochemical reaction on a detection substrate for testing purposes that supports a target object, and obtaining the predetermined reaction potential and the predetermined reaction time according to a potential and a time for oxidation or reduction of the target object (Section 3. Pg 1030). “Before the EC-SERS study, it is very helpful to measure the electrochemical cyclic voltammogram to obtain the characteristic potential for the in situ EC-SERS”
	Regarding Claim 11, Wu discloses the aforementioned. Further, Wu discloses performing an oxidation reduction cycle on the detection substrate through the electrochemical device and an electrolyte, so that the surface of the reaction layer forms the naturally micro-etched nano pattern (Section 3.4, Electrochemical oxidation and reduction cycle(s) (ORC)).
Regarding Claim 12, Wu discloses the aforementioned. Further, Wu discloses wherein the naturally micro-etched nano pattern comprises a plurality of nano-scaled bumps and a plurality of nano-scaled recesses, wherein the bumps and the recesses are randomly distributed (Section 3.4, AAO Template method, Pg. 1032). The metal Nanowire substrate will have these features. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jonathon Cook/
AU:2886
March 20, 2022


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886